Citation Nr: 0931302	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  05-11 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1969 to August 
1970, and from September 1975 to September 1994.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 RO rating decision.  The Veteran 
testified in a hearing before the RO's Decision Review Officer 
(DRO) in October 2005.  

In April 2007, the Board remanded the Veteran's current claim 
of service connection for hypertension, plus his claims of 
service connection for onychomycosis and a low back disorder, 
to the RO for additional evidentiary development.  

In a February 2009 rating decision, the RO granted service 
connection for onychomycosis and low back strain.  Until 
present, the Veteran has not filed a Notice of Disagreement 
(NOD) disagreeing with the rating or effective date assigned.  
Therefore, those issues are not presently before the Board.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 
(explaining that where a claim of service connection is granted 
during the pendency of an appeal, a second NOD must thereafter 
be timely filed to initiate appellate review concerning the 
compensation level or the effective date assigned for the 
disability). Accordingly, these issues are not before the Board 
of Veterans' Appeals for consideration.


FINDING OF FACT

The Veteran's hypertension is shown as likely as not to be due 
to his period of active service.  




CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by hypertension is due to disease or 
injury that was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to substantiate 
a claim, as well as the duty to notify the claimant what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the obligation 
of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, and in 
view of the favorable disposition, the Board finds that all 
notification and development action needed to render a fair 
decision on the issue of service connection for hypertension 
has been accomplished.  


II.  Analysis

The Veteran contends that service connection for hypertension 
is warranted.  

Service connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disability.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) 
(table); see also Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303.  

In the alternative, service connection may be awarded pursuant 
to 38 C.F.R. § 3.303(b) for a "chronic" condition, such as 
hypertension, when a chronic disease manifests itself in 
service, or where demonstrated to a compensable degree within 
the applicable presumptive period under 38 C.F.R. § 3.307, and 
the Veteran currently has the same condition.  38 C.F.R. 
§ 3.303(b)  

If the condition is not "chronic" under 38 C.F.R. § 3.309, 
service connection may nonetheless be granted where a disease 
manifests itself in service (or within the presumptive period) 
but is not identified until later, and the evidence shows (a) a 
continuity of related symptomatology after discharge and (b) 
that the present condition is related to that symptomatology.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

The Veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  Savage, 
10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991)).  

Under VA rating criteria, the term, hypertension, means that 
diastolic blood pressure is predominantly 90mm or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160mm or greater with a diastolic 
blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, 
Diagnosis Code 7101, Note (1). 

In the present case, as indicated, the Veteran served on active 
duty from March 1969 to August 1970, and again from September 
1975 to September 1994.  His DD 214 shows that he was awarded a 
Combat Action Ribbon for his service in the Republic of 
Vietnam.  

In light of this long record of service, the Veteran's service 
treatment record (STR) contains numerous blood pressure 
readings.  

During his first period of active duty, blood pressure readings 
ranged from a low of 138/68 at entrance to a high of 144/78 in 
August 1977.  

During the Veteran's second period of active duty, his blood 
pressure readings were below 120/80 on numerous occasions, 
including 122/68 in August 1984, 120/60 in a March 1992 dental 
note, and 130/58 in November 1993.  The STR, on the other hand, 
includes many more blood pressure readings over 120/80 during 
this period, including readings of 138/92 in October 1984, 
130/90 in a February 1989 dental note, and 142/92 during an 
April 1989 consultation for high cholesterol.  

In March 1990, the Veteran presented for follow-up treatment 
concerning an earlier assessment of high cholesterol.  At that 
time, his blood pressure readings were 161/69, 158/84, 160/84; 
the diagnosis was hypercholesterol, rule out hypertension.  
Subsequently, the Veteran presented for treatment later in 
March 1990, with complaints of increased blood pressure.  On 
physical examination, his blood pressure was 180/80 (left arm) 
and 168/92 (right arm).  

At his May 1994 separation examination, the Veteran's blood 
pressure readings were 170/90 and 164/90.  

With the exception of the March 1990 assessment of "rule out" 
hypertension, the STR does not document a diagnosis of 
hypertension.

Following his discharge, the Veteran underwent a VA examination 
in December 1998.  At that time, his complaints included 
possible high blood pressure, which he indicated existed while 
on active duty.  [The examination report contains no clinical 
examination results.].

In a January 1996 statement in support of his claim, the 
Veteran wrote that he did not seek treatment following service 
because he could not afford the cost.  

Accordingly, the first evidence of post-service treatment for 
hypertension occurs in May 2004, when the Veteran underwent a 
VA medical center (VAMC) intake evaluation.  On physical 
examination at that time, his blood pressure was 154/86.  The 
assessment was possible hypertension.

Shortly thereafter, a November 2004 VAMC treatment note 
establishes a diagnosis of hypertension; the Veteran was 
prescribed medication.  

In connection with his present claim, the Veteran was afforded 
a VA examination in May 2008.  The examiner noted that the 
Veteran's medical history included a three year history of 
hypertension.  On physical examination, the examiner recorded 
blood pressure readings of 131/78 times two and 128/74 times 
one.  The examiner diagnosed essential hypertension under good 
control without evidence of end organ damage.  

With regard to the etiology of the diagnosed hypertension, the 
May 2008 VA examiner observed in a January 2009 addendum 
opinion that the Veteran's hypertension began three years prior 
to his May 2008 examination.  Considering that the Veteran was 
discharged from active service in 1994, the examiner found that 
the Veteran's his hypertension is unrelated to his active 
service.  The examiner explained that it is unlikely that the 
Veteran's hypertension had its onset in service, since it began 
only 3 years prior.  

The record on appeal also includes a March 2009 letter from a 
VA physician, who identified himself as the Veteran's primary 
care provider.  The physician also stated that there is a 
reasonable degree of medical certainty that the Veteran's 
hypertension is connected to his active service.  In support, 
the examiner cited numerous blood pressure readings from the 
Veteran's STR, including readings of 138/92 in October 1984, 
148/76 at discharge in May 1979, 144/78 in August 1977, 158/77 
[date undefined-approximately May 1992], and 180/80 in March 
1990.  

The physician further explained that the stress of active 
service, especially combat, can increase blood pressure, which 
can became irreversible over time and require chronic 
treatment.  He further noted that the Veteran has a history of 
combat in the Republic of Vietnam from August 1969 to September 
1970.  Attached to the physician's opinion are numerous 
excerpts from the STR, which show a wide-range of blood 
pressure readings.  

Finally, the Veteran testified at a DRO hearing in October 2005 
in support of his claim that his first elevated blood pressure 
readings occurred in approximately 1986.  

In light of the foregoing evidence, the Board finds that 
service connection for hypertension is warranted.  

First, the STR documents frequent elevated blood readings 
during active service.  

Further, the Veteran's assertions of elevated blood pressure 
readings are competent and credible.  Accordingly, his lay 
statements to this extent constitute competent evidence.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is 
competent to report on that of which he or she has personal 
knowledge); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a veteran is not competent to offer opinions on medical 
diagnosis or causation); Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007).

Finally, the March 2009 opinion of the Veteran's treating VA 
physician establishes that his current hypertension is related 
to his active service to "a reasonable degree of medical 
certainty."  The Board finds that the physician's opinion is 
probative since he based his opinion on a review of STR 
excerpts that show a range of elevated and normal blood 
pressure readings.  See Willis v. Derwinski, 1 Vet. App. 66 
(1991); Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  

The physician's opinion is also found to carry significant 
probative weight since it is fully articulated and based on 
sound reasoning.  The Board points out, especially, that the 
physician reasoned that hypertension can be caused by the 
stress of active service, which was consistent with the 
Veteran's history of combat with the enemy in Vietnam.  See 
Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008) 
(establishing that a medical opinion that is a factually 
accurate, fully articulated, and based on sound reasoning 
carries significant weight).

The Board recognizes that the May 2009 VA examiner determined 
that the Veteran's hypertension was not related to the 
Veteran's active service.  Although his opinion is a medical 
conclusion that the Board cannot ignore or disregard, the Board 
is not obligated to accept any physician's opinion.  See 
Willis, 1 Vet. App. 70; Hayes, 5 Vet. App. at 69.  Rather, the 
Board's duty is to assess the probative value of the medical 
evidence.  See Hayes, 5 Vet. App. at 69.  In fact, the Board 
may favor one medical opinion over another if it offers an 
adequate statement of reasons or bases.  See Owens, 7 Vet. App. 
at 433.  

Accordingly, upon review, the VA examiner's opinion is found to 
carry little probative value.  First, the VA examiner's opinion 
does not appear to be based on a fully informed review of the 
pertinent medical history.  Most importantly, although the 
examiner indicated that he reviewed the claims file, he did not 
acknowledge that the Veteran had a history of elevated blood 
pressure readings during service.  

The VA examiner's is also found to carry little probative 
value, since his opinion is not fully articulated or based on 
sound reasoning.  As indicated, he simply reasoned that it is 
unlikely that the Veteran's hypertension is unrelated to his 
active service, since it was first diagnosed approximately 
three years prior.  He did not, however, account for, 
articulate, or explain why he dismissed the significance of the 
frequent in-service elevated blood pressure readings.  Nor did 
he explain why a diagnosis three years prior would rule out a 
finding that the disorder had its clinical onset during 
service.  (On the other hand, as shown, the Veteran's treating 
physician indicated that a long history of increased blood 
pressure is an important factor in the development of 
hypertension.).  

In short, the VA examiner's failure to fully explain the 
reasoning supporting his opinion, which was not based on a 
fully-informed factual predicate, limits the probative value of 
his medical conclusion.  See Nieves-Rodriquez, 22 Vet. App. at 
304.  

In conclusion, the Board finds the evidence to be at least in a 
state of relative equipoise in showing that the Veteran's 
disability manifested by hypertension was as likely as not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303.    

Accordingly, extending the benefit of the doubt to the Veteran, 
service connection is warranted.  


ORDER

Service connection for hypertension is granted.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


